      Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 1 of 11 PageID #:1



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 BONNIE J. CASTLE, individually and on
 behalf of all others similarly situated,

 Plaintiff(s),
                                                   Case No. 1:19-cv-6441
 v.

 FEDCHEX RECOVERY, LLC d/b/a FCR
 COLLECTION SERVICES,

 Defendant.

                                 CLASS ACTION COMPLAINT

       Now Comes Plaintiff, BONNIE J. CASTLE (“Plaintiff”), individually and on behalf

of all others similarly situated, by and through her undersigned attorney, and brings this

Complaint against Defendant FEDCHEX RECOVERY, LLC d/b/a FCR COLLECTION

SERVICES:

       I. Parties, Jurisdiction and Venue

       1.        Plaintiff is a resident of Mt. Prospect, Illinois and has filed this civil action

pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.

       2.        Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337

by virtue of the FDCPA being a federal law.

       3.        Defendant    FEDCHEX RECOVERY, LLC d/b/a                  FCR    COLLECTION

SERVICES (“Defendant”) is incorporated in California, with its Headquarters located at

27042 Towne Centre Drive, Suite 150, Foothill Ranch, California 92610.

       4.        Defendant is a debt collector as defined by Section 1692a(6) of the FDCPA

because Defendant’s primary business is the collection of delinquent debts.

       5.        Defendant regularly collects debts and uses the mail and/or the

telephones to collect delinquent accounts allegedly owed to third parties.


                                                     1
      Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 2 of 11 PageID #:1



       6.      This Court has federal question jurisdiction and venue pursuant to 15

U.S.C. § 6104(f) which provides that “[a]ny civil action brought under subsection (a) in

a district court of the United States may be brought in the district in which the

defendant is found, is an inhabitant, or transacts business or wherever venue is proper

under section 1391 of title 28.”

       7.      As detailed below, Defendant sent a letter to Plaintiff’s address in Mt.

Prospect, Illinois, in an attempt to collect a medical debt (the “Subject Debt”) that

Plaintiff owed to a third-party.

       8.      Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

Defendant mailed the Collection Letter to an address within this District and Defendant

routinely collects consumer debts in this District and Defendant sent the Collection

Letter to Plaintiff in this District.

       9.      When Defendant sent the Collection Letter to Plaintiff’s address, Defendant

had Plaintiff’s residential address in its records and accordingly knew that it was

sending a collection letter to a physical address located within this District.

       10.     Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

Defendant routinely collects consumer debts in this District by sending collection letters

to residents of this District.

       11.     Venue and personal jurisdiction exist in this District pursuant to U.S.C.

§§ 1391(b)-(c) and 1441(a) because Defendant, as a corporation, is deemed to reside in

any judicial district in which it is subject to personal jurisdiction at the time the action

is commenced.

       12.     Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

Defendant is subject to personal jurisdiction within this District by virtue of the fact

that it has conducted significant and continuous debt collection activities within this


                                                2
     Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 3 of 11 PageID #:1



jurisdiction, by and through the mailing of debt collection letters to residents within this

District.

       II.    Relevant Portion of the FDCPA

       13.    Section 1692f(8) of the FDCPA specifically prohibits a debt collector from:

       Using any language or symbol, other than the debt collector’s address, on any
       envelope when communicating with a consumer by use of the mails or by
       telegram, except that a debt collector may use his business name if such name
       does not indicate that he is in the debt collection business.

       14.    As set forth below, Defendant violated Section 1692f(8) of the FDCPA by

displaying its DBA name, “FCR Collection Services”, on the face of an envelope that was

used to transmit a letter to Plaintiff and dozens of other persons in an attempt to collect

a debt owed by Plaintiff and dozens of other persons.

       III.   Allegations Regarding the Collection Activities at Issue

       15.    Plaintiff incurred the Subject Debt for personal expenses.

       16.    The Subject Debt fell into a default status after Plaintiff fell into

circumstances that prevented her from paying off the Subject Debt.

       17.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because

Defendant regarded her as a “person obligated or allegedly obligated to pay” a debt owed

to another person.

       18.    Defendant regarded Plaintiff as a “person obligated or allegedly obligated

to pay” the Subject Debt by sending Plaintiff a letter dated 09/06/19 where the letter

(hereafter the “Collection Letter”) was sent in an attempt to collect the Subject Debt.

       19.    On information and belief, the Collection Letter was Defendant’s first

substantive written communication to Plaintiff regarding the Subject Debt.




                                                3
      Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 4 of 11 PageID #:1



       20.      The envelope that was used to mail the Collection Letter is depicted below

(hereafter the “Envelope”):




       21.      As depicted by the above image, the Envelope depicted Plaintiff’s name and

address through a glassine (clear plastic) opening or window.

       22.      The Envelope identified Plaintiff’s name and address through the glassine

(clear plastic) window for the lawful purpose of causing the Collection Letter to be mailed

to Plaintiff.

       23.      The Envelope also included a glassine (clear plastic) opening that displayed

Defendant’s P.O. Box address in Irvine, California, for the lawful purpose of displaying

Defendant’s return mail address.

       24.      The Envelope’s glassine opening that displayed Defendant’s P.O. Box

address also displayed Defendant’s dba name, “FCR Collection Services” and the phrase

“powered by FedCheck”.

       25.      Defendant could have purchased envelopes to transmit collection letters

where the glassine opening was small enough to show only Defendant’s P.O. Box

address in Irvine, California.


                                                  4
     Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 5 of 11 PageID #:1



       26.    Defendant could have purchased envelopes to transmit collection letters

to allow the envelopes to print just Defendant’s P.O. Box address in Irvine, California.

       27.    There was no reason for Defendant to display its name through the

glassine opening.

       28.    After reading the name “FCR Collection Services” through the Envelope’s

glassine opening, Plaintiff recognized that Defendant is a debt collector.

       29.    For the purpose of this civil action, Plaintiff is an unsophisticated

consumer.

       30.    After reading the Envelope, and realizing that Defendant was a debt

collector, Plaintiff became nervous and her heartbeat increased.

       31.    An unsophisticated consumer, reading the name “FCR Collection Services”

through the Envelope’s glassine opening, would recognize or understand that Defendant

is a debt collector.

       32.    From the perspective of an unsophisticated consumer, Defendant’s name

indicates that it is a debt collector.

       33.    An unsophisticated consumer could easily and readily identify Defendant

as a debt collector based on its name.

       34.    By looking at the face of Defendant’s envelope, an unsophisticated

consumer would understand and recognize that the letter inside the Envelope was a

commination from a debt collector.

       35.    Further, a Google search of “FCR Collection Services” would lead an

unsophisticated consumer to Defendant’s LinkedIn profile.

       36.    Defendant’s LinkedIn profile (“about page”) identifies that Defendant’s

business involves the “collections industry”.




                                                5
     Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 6 of 11 PageID #:1



       37.     Defendant’s LinkedIn profile (as screen captured on September 26, 2019),

states as follows:




       38.     The “Overview” section of Defendant’s LinkedIn profile in 2019 would

identify to an unsophisticated consumer that Defendant as a debt collector based upon

the following description:

       FCR Collection Services, founded in 2001 is a closely held private corporation located in
       Foothill Ranch, California. With a mission to remain a recognized leader in the collections
       industry, FCR Collection Services maintains its commitment of supporting its client’s
       requirements by delivering cost effective, ethical, reliable and high-quality collection services.
       FCR Collection Services has established itself as one of the leading contenders in today’s
       collections industry by placing our focus on the needs of our clients and developing the tools
       and tactics to best assist them with the recovery of outstanding debt. Our customer service


                                                       6
     Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 7 of 11 PageID #:1




      approach has enabled FCR Collection Services to not only boost a recovery rate higher than
      other national collection agencies but improve overall customer experience when resolving
      their debt.

See, https://www.linkedin.com/company/fedchex/about/

      39.    A Google search of “FCR Collection Services” would also lead to a “review”

of Defendant, dated April 24, 2019, authored by a Business.com writer at located at

following webpage: https://www.business.com/reviews/fedchex-recovery/

      40.    In total, the Business.com review uses the words “debt”, “debtors” and

“debtor” on nine occasions and therefore would identify to an unsophisticated consumer

that Defendant is a debt collector.

      41.    A September 26, 2019, screen capture of Defendant’s review appearing on

business.com is depicted on the following page:




                                                   7
     Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 8 of 11 PageID #:1



       42.    Defendant knew that it was a violation of Section 1692f(8) of the FDCPA

to place its name on envelopes that transmitted a debt collection letter to Plaintiff and

others like her.

       43.    For example, the review of Defendant on business.com notes that

Defendant is sophisticated enough to utilize “litigation alert[s]” to track “consumer

accounts that have sued other creditors or collection companies in the past or filed a

Consumer Financial Protection Bureau, BBB or state attorney general complaint. It flags

these accounts and sends them directly to management to be handled with special

attention.”

       44.    Below is a screen capture depicting Business.com’s description of

Defendant’s so-called “litigation alert feature”:




       45.    Defendant violated Section 1692f(8) of the FDCPA by displaying its dba

name on the face of the envelope which contained the Collection Letter.



                                                    8
     Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 9 of 11 PageID #:1



      46.      Defendant routinely sends such collection letters to consumers where its

name is displayed on the outside of the envelope.

      47.      Defendant’s violation of Section 1692f(8) identified that it was a debt

collector and this revelation caused Plaintiff mental anguish and anxiety.

      48.      Defendant’s violation of Section 1692f(8) constitutes a material harm

because Section 1692f(8) protects a consumer’s right to privacy regarding his/her debts.

      49.      Concerned about the violations of her rights, Plaintiff was forced to seek

the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

      50.      Plaintiff seeks to represent a class of unsophisticated consumers residing

within this Judicial District as well as the judicial districts that comprise the United

States District Courts for the Districts of Indiana and Wisconsin.

               IV.   Causes of Action

     Count I – Individual Claim for Violating Section 1692f(8) of the FDCPA

      51.      Plaintiff realleges the above paragraphs as though fully set forth herein.

      52.      Defendant communicated with Plaintiff by use of mail.

      53.      Defendant’s communication to Plaintiff was an attempt to collect the

Subject Debt.

      54.      As alleged above, Defendant’s name was visible on face of the envelope that

contained the Collection Letter.

      55.      As alleged above, Defendant’s name indicates that it is a debt collector.

      56.      Defendant’s display of its name, FCR Collection Services, through the

Envelope’s glassine envelope violated Section 1692f(8) of the FDCPA.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

            a. declare that Defendant violated Section 1692f(8) of the FDCPA;


                                                9
    Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 10 of 11 PageID #:1



             b. enjoin Defendant from using its name on the face of its collection
                envelopes in conjunction with any future collections;

             c. award Plaintiff statutory damages of up to $1,000;

             d. award class members maximum statutory damages; and

             e. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.

    Count II – Class Action Claim For Violating Section 1692f(8) of the FDCPA

       57.      Plaintiff realleges the above paragraphs as though fully set forth herein.

       58.      Consistent with the type of Collection Letter received by Plaintiff,

Defendant sent at least forty (40) collection letters in the mail to persons with addresses

in the States of Illinois, Wisconsin and Indiana where Defendant’s name was visible on

the face of the envelopes that contained the collection letters.

       59.      Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

                All residents of the State of Illinois who were sent collection letters
                from Defendant, where Defendant’s name was visible on the face of
                the envelopes that contained the collection letters within the last
                year;

                All residents of the State of Indiana who were sent collection letters
                from Defendant, where Defendant’s name was visible on the face of
                the envelopes that contained the collection letters within the last
                year;

                All residents of the State of Wisconsin who were sent collection
                letters from Defendant, where Defendant’s name was visible on the
                face of the envelopes that contained the collection letters within the
                last year;

       60.      The proposed class members can be ascertained by Defendant’s records.

       61.      Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.




                                                  10
    Case: 1:19-cv-06441 Document #: 1 Filed: 09/27/19 Page 11 of 11 PageID #:1



      62.      Defendant’s violation of using its business name on the face of its

envelopes containing collection letters satisfies the elements of typicality, commonality,

predominance and superiority.

      63.      The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

            a. declare that Defendant violated Section 1692f(8) the FDCPA;

            b. enjoin Defendant from using its name on the face of its collection
               envelopes in conjunction with any future collections;

            c. award class members maximum statutory damages; and

            d. award Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k.



Dated: September 27, 2019

Plaintiff demands a jury trial

Respectfully submitted, on behalf of

Plaintiff JESSICA DEMSKO individually
and on behalf of all others similarly situated,

/s/ James C. Vlahakis
James C. Vlahakis
SULAIMAN LAW GROUP, LTD.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 581-5456 telephone
jvlahakis@sulaimanlaw.com




                                                  11
